   Case 19-12483        Doc 36   Filed 02/11/20 Entered 02/11/20 16:02:58   Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TENNESSEE

 In re:                                     )
                                            )        Chapter 7
 Nathan Replogle and Betty Replogle,        )
                                            )        Case No. 19-12483
           Debtors.                         )


                   NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

           The undersigned hereby enters his appearance on behalf of Creditor FHL

Industries, LLC.

           Pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure, the

undersigned hereby requests that all matters which must be noticed to creditors, any

creditors’ committee, and any other parties-in-interest, and all other notices in the

case be sent to the undersigned at the following address and, pursuant to Rule

2002(g), that the following be added to the Court’s master mailing list:

                                    Michael G. Abelow
                          SHERRARD ROE VOIGT & HARBISON, PLC
                            150 3rd Avenue South, Suite 1100
                               Nashville, Tennessee 37201
                               Telephone: (615) 742-4200
                                   Fax: (615) 742-4539
                                 mabelow@srvhlaw.com




928801.2   10014-001
   Case 19-12483       Doc 36   Filed 02/11/20 Entered 02/11/20 16:02:58    Desc Main
                                  Document     Page 2 of 2



                                                 Respectfully submitted,

                                                  /s/ Michael G. Abelow
                                                 Michael G. Abelow (No. 26710)
                                                 mabelow@srvhlaw.com
                                                 SHERRARD ROE VOIGT & HARBISON, PLC
                                                 150 3rd Avenue South, Suite 1100
                                                 Nashville, Tennessee 37201
                                                 Telephone: (615) 742-4200
                                                 Fax: (615) 742-4539



                                CERTIFICATE OF SERVICE

           I certify that true and exact copies of the foregoing have been served via the

Court’s electronic filing system on February 11, 2020 on all filing users accepting

electronic service.




928801.2   10014-001
